EXHIBIT 10.4
 
 
TERMINATION, RELEASE AND INDEMNIFICATION AGREEMENT, dated as of August 21, 2007
(this “Termination Agreement”), executed in connection with that certain
FINANCING AGREEMENT, dated as of June 8, 2005 (as amended, supplemented,
restated or otherwise modified from time to time, the “Financing Agreement”), by
and among MTM TECHNOLOGIES, INC., a New York corporation (“MTM”), all of MTM’s
subsidiaries from time to time party thereto (all such subsidiaries together
with MTM, collectively, the “Borrowers”), the financial institutions from time
to time party thereto as lenders (collectively, the “Lenders”) and THE CIT
GROUP/BUSINESS CREDIT, INC. as agent for the Lenders (in such capacity,
“Agent”).  Terms which are capitalized in this Termination Agreement and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Financing Agreement.
 
WHEREAS, the Borrowers have notified Agent of their intention to terminate the
Financing Agreement and all other Loan Documents, and to pay and satisfy in full
in immediately available funds all outstanding Revolving Loans and all other
Obligations, including without limitation, all interest accrued thereon, and all
costs, fees and expenses payable in connection therewith, on or about the date
hereof; and
 
WHEREAS, concurrently with such termination and payment, GE COMMERCIAL
DISTRIBUTION FINANCE CORPORATION, as agent for itself and certain other lenders
(“New Lender”), shall enter into one or more financing agreements with the
Borrowers (collectively, the “New Credit Agreement”); and
 
WHEREAS, the parties hereto wish to set forth their understanding with respect
to (i) the payment and satisfaction in full of the Obligations, the calculation
thereof, and the method of payment thereof, (ii) the termination of the
Financing Agreement and the other Loan Documents and the termination and release
by Agent of all liens and security interests in the assets and properties of the
Borrowers, (iii) the delivery by Agent to New Lender’s legal counsel, various
original instruments and documents, (iv) the exchange of mutual releases by and
among the Borrowers and Agent, and (v) the indemnification of Agent by the
Borrowers with respect to certain contingent Obligations, and the establishment
of the Reserve (as defined on Exhibit A annexed hereto);
 
NOW, THEREFORE, in connection with the mutual promises contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Payment of Obligations.  The Borrowers have advised Agent that the
date of repayment of the Obligations shall be August 21, 2007 (the “Payout
Date”).  Assuming that payment is received by Agent by 2:00 p.m. New York City
time on the Payout Date, the total amount of all Obligations and other amounts
to be paid shall equal the total amount set forth at the end of Schedule A
annexed hereto, adjacent to the words “Payout Amount” (the “Payout
Amount”).  Payment of the Payout Amount, including the portion thereof which
constitutes the estimated fees and disbursements of Agent’s legal counsel, shall
be effectuated by the wire-transfer of same day funds in U.S. dollars directly
to Agent at its bank account, as follows:
 

--------------------------------------------------------------------------------


 
Name of Bank:                                  JPMorgan Chase Bank
Bank Account:                                 CIT Business Credit Inc.
Bank Account No.:                          144-0-64425
ABA Routing No.:                           021000021
Reference:                                         MTM Technologies, Inc.


2.           Termination of Financing Agreement and other Loan Documents;
Release and Reassignment of Liens.  Effective upon Agent’s timely receipt on the
Payout Date of (a) the Payout Amount and (b) a fully executed counterpart of
this Termination Agreement (collectively, the “Release Conditions”): (i) the
Financing Agreement, all commitments thereunder, and all other Loan Documents,
are each automatically terminated and cancelled by mutual consent, (ii) all
indebtedness, liabilities and other Obligations of the Borrowers to Agent are
satisfied in full (other than those obligations which shall continue after the
Payout Date in accordance with Paragraphs 4 and 5 of this Termination
Agreement), (iii) Agent reassigns to the Borrowers, with respect to each item of
property in which any of the Borrowers has previously granted to Agent a lien
upon or security interest in as collateral security for the Obligations arising
under or relating to the Loan Documents (collectively the “Collateral”), without
recourse, representation or warranty, all such liens and security interests so
granted, (iv) all liens upon and security interests in the Collateral are
automatically terminated, and (v) without limiting the generality of the
termination provisions contained in clause (i) hereof, automatically upon the
satisfaction of the Release Conditions, Agent terminates all right, title and
interest it has in and to all lockboxes, deposit accounts and blocked accounts
that any of the Borrowers maintain with JPMorgan Chase Bank, N.A. (the “Blocked
Account Bank”) or any affiliate thereof, and Agent terminates all blocked
account arrangements or agreements it has with the Blocked Account Bank or such
affiliates with respect to such lockboxes, deposit accounts and blocked
accounts.  In addition, automatically upon the satisfaction of the Release
Conditions, Agent terminates all right, title and interest it may have in and to
all third-party documents, such as landlord waivers and consents, executed or
delivered from time to time to Agent with respect to any of the Borrowers.
 
3.           Authorization to Record Termination Statements; Delivery of Certain
Investment Property and Certain Other Release Instruments.  Effective upon the
satisfaction of the Release Conditions, Agent hereby authorizes the Borrowers
and New Lender, or their respective attorneys, agents or designees, to record or
file, as applicable, with the appropriate filing or recording offices any and
all financing statements necessary to terminate all UCC-1 financing statements
of record, covering any Collateral, in which Agent is named as secured party and
any of the Borrowers is named as debtor.  In addition, no later than the
business day immediately following the day on which the Release Conditions are
satisfied, Agent shall send by a nationally-recognized overnight courier service
to Steven C. Drapekin, Esq., Lewis, Rice & Fingersh, L.C., 500 North Broadway,
Suite 2000, St. Louis, Missouri 63102 (i) all certificates in Agent’s possession
evidencing securities and other similar investment property in which any of the
Borrowers shall have previously granted to Agent a lien upon or security
interest in (copies of all such certificates are annexed hereto as Exhibit B)
and (ii) an instrument in the form of Exhibit A annexed hereto, pursuant to
which the collateral assignment to Agent of certain trademarks in which any of
the Borrowers has any right, title or interest shall be cancelled and terminated
of record (and Agent hereby authorizes the Borrowers and New Lender, or their
respective attorneys, agents or designees, to record or file, as applicable,
such instrument).
 
-2-

--------------------------------------------------------------------------------


 
4.           Mutual Release.  Effective upon the satisfaction of the Release
Conditions, Agent and each of the Lenders hereby releases and discharges the
Borrowers and the successors and assigns of each, and the Borrowers hereby
release and discharge Agent and each of the Lenders, and their respective
successors and assigns, of and from all claims, demands, debts, accounts,
contracts, obligations, Obligations, actions and causes of action, whether in
law or in equity, which any party ever had, now has, or hereafter may have
against the other, directly or indirectly arising out of or in any way relating
to the Financing Agreement, the Loan Documents, any amendments thereto, any
instrument, document or agreement executed or delivered in connection therewith,
and any transaction relating thereto, except (i) to the extent that any
provision contained in the Financing Agreement or in any other Loan Document, by
its terms, specifically provides that a referenced Obligation survives the
payment of monetary obligations owing by the Borrowers to Agent or any of the
Lenders, as to which the Borrowers shall continue to be liable after the date of
this Termination Agreement, in accordance with the terms of such provision and
(ii) with respect to the indemnity obligations of the Borrowers described in
paragraph 5 hereof, as to which the Borrowers shall continue to be liable after
the date of this Termination Agreement, in accordance with the terms of
paragraph 5.
 
5.           Reserve; Indemnity.  (a) As collateral security for all
obligations, indebtedness, and liabilities owing to Agent or any of the Lenders
with respect to (i) any Returned Items (as defined below) and (ii) all amounts
owing by the Borrowers to Agent or any of the Lenders which by virtue of
clerical or similar error are not reflected in the calculation of the Payoff
Amount or which, in the case of estimated out-of-pocket expenses of Agent, are
determined after the date of this Termination Agreement to have been
inadequately reflected in such calculation (collectively, the “Reimbursement
Obligations”), the Borrowers hereby pledge and assign to Agent, and grant to
Agent a continuing security interest in and lien upon, all of their right, title
and interest in and to the Reserve.  The Reserve shall (x) at all times be held
by Agent or its designee, (y) at all times be under Agent’s dominion and control
and (z) be non-interest bearing.  Agent may at any time and from time to time,
and without notice to the Borrowers or to any other party (any such notice being
hereby expressly waived) set-off, charge and/or apply all of the Reserve against
and on account of the Reimbursement Obligations as they come due.  Any balance
of the Reserve (less Agent’s standard wire transfer charges pursuant to Section
8.8 of the Financing Agreement) remaining after one hundred and twenty (120)
days have elapsed from the date of this Termination Agreement shall be delivered
to New Lender, in accordance with the Borrowers’ instructions, by wire transfer
of funds, as follows:
 
Name of Bank:
 
Credit Account:
ABA Routing No.:
Payee:
 
Northern Trust
Chicago, Illinois
57010
071000152
GE Commercial Distribution Finance / MTM Technologies
 

 
Should the Reimbursement Obligations exceed the Reserve (the “Excess”), the
Borrowers shall remain liable to Agent for such Excess and shall immediately pay
any such Excess to Agent upon demand.
 
-3-

--------------------------------------------------------------------------------


 
(b)           The Borrowers jointly and severally agree, irrevocably and
unconditionally, to indemnify Agent and each of the Lenders for, and hold Agent
and each of the Lenders harmless against, and to immediately pay to Agent upon
its demand therefor, the amount of all checks and other instruments for the
payment of money (plus ordinary and customary service, protest or other bank
charges or other ordinary and customary charges or fees relating thereto), which
checks and instruments have been (i) received by Agent on or before the Payout
Date and (ii) credited to any account of the Borrowers with Agent for the
purpose of computing the Payout Amount and which Agent is unable for any reason
to collect or, solely with respect to the indemnity of the Borrowers, which
Agent is for any reason compelled to surrender to any person because such
payment is determined to be void or voidable as a preference, an impermissible
setoff, a diversion of trust funds or for any other reason (collectively, the
“Returned Items”).  The Borrowers shall pay interest thereon from the date such
check or other instrument was paid to the date of payment by the Borrowers at
the rate that would have been applicable under the Financing Agreement.
 
6.           General Provisions.  1)  Agent agrees promptly to do all things
which may be reasonably requested by the Borrowers or New Lender to further
effect and evidence of record the release and reassignment described in
paragraph 2 hereof, subject to the prior indefeasible payment in full by the
Borrowers to Agent of all of Agent’s out-of-pocket costs and expenses
(including, without limitation, all reasonable fees and expenses of counsel)
incurred in connection therewith.
 
(b)           This Termination Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same Termination
Agreement.
 
(c)           All notices and demands given or made under this Termination
Agreement shall be in writing, and shall be delivered by messenger, first class
or overnight mail, or by facsimile transmission followed by delivery by
messenger, first class or overnight mail, as follows:
 
if to Agent, then to:
The CIT Group/Business Credit, Inc.
11 West 42nd Street
New York, New York 10036
Attn: Andrew S. Hausspiegel
Fax No.:  (212) 461-7760


if to the Borrowers, then to:
MTM Technologies, Inc.
1200 High Ridge Road
Stamford, Connecticut  06905
Attn: J.W. Braukman, III
Fax No.: (203) 975-3701


(d)           THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
 
-4-

--------------------------------------------------------------------------------


 
 THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.
 
(Signature Page Follows)
 
-5-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Termination
Agreement as of the day and year first set forth above. New Lender, although not
a party to this Termination Agreement, is an intended third-party beneficiary
with respect to the provisions contained in paragraphs 1, 2, 3 and 4 hereof.
 
 

 
THE CIT GROUP/BUSINESS CREDIT, INC.
 
  By:     /s/    Name:  Andrew Hausspiegel    Title:  Vice President   
 
 
MTM TECHNOLOGIES, INC.
MTM TECHNOLOGIES (CALIFORNIA), INC.
MTM TECHNOLOGIES (US), INC.
MTM TECHNOLOGIES (TEXAS), INC.
MTM TECHNOLOGIES (MASSACHUSETTS), LLC
INFO SYSTEMS, INC.
 
  By:      /s/    Name:  J.W. Braukman, III   Title:
Senior Vice President and Chief Financial Officer

 
 
 
 
 
Signature Page to Termination, Release and Indemnification Agreement
 


--------------------------------------------------------------------------------


 
SCHEDULE A
 
Calculation of Payout Amount
 


1.
 
Outstanding principal balance of Revolving Loans
 
$     4,964,926.87
 
2.
 
Accrued interest on Revolving Loans
 
$     36,286.11
 
3.
 
Wire Transfer Fee
 
$     330.00
 
4.
 
Early termination fee pursuant to Section 8.11 of the Financing Agreement
 
$     62,500.00
 
5.
 
“Reserve”
 
$     25,000.00
 
6.
 
Unused Line Fee
 
$     2,680.58
 
7.
 
Estimated legal fees and disbursements
 
$     30,000.00
 
 
PAYOUT AMOUNT (which includes the Reserve)
$     5,121,723.56

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
TERMINATION, RELEASE AND REASSIGNMENT OF
SECURITY INTEREST IN TRADEMARKS
 
This Termination, Release and Reassignment Agreement (this “Agreement”) is dated
as of August __, 2007 and is executed in favor of MTM Technologies, Inc.
(“MTM”), by The CIT Group/Business Credit, Inc. (“Secured Party”).
 
WHEREAS, MTM, all of MTM’s subsidiaries from time to time party thereto (all
such subsidiaries together with MTM, collectively, the “Borrowers”), the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”) and Secured Party as agent for the Lenders entered into that
certain Financing Agreement, dated as of June 8, 2005 (as amended, supplemented,
restated or otherwise modified from time to time, the “Financing Agreement”),
pursuant to which Secured Party and certain of the Lenders extended credit to
MTM;
 
WHEREAS, in connection with the Financing Agreement, MTM and Secured Party
entered into (i) that certain Trademark Security Agreement, dated as of June 8,
2005, recorded with the United States Patent and Trademark Office on July 12,
2005 at Reel/Frame 3155/0815 (the “Trademark Security Agreement”), pursuant to
which MTM granted a security interest in the Trademark Collateral (as defined in
the Trademark Security Agreement) to Secured Party, and (ii) that certain
Assignment for Security of Trademarks by MTM to Agent, dated as of June 8, 2005
(the “Assignment for Security of Trademarks”); and
 
WHEREAS, MTM has requested that Secured Party terminate, release and reassign
its security interest in the Trademark Collateral in connection with the
termination of the Financing Agreement and the related agreements, documents and
instruments, and the payment and satisfaction in full of all obligations
thereunder, pursuant to that certain Termination, Release and Indemnification
Agreement, dated as of the date hereof, by and among the Borrowers and Secured
Party (the “Payoff Agreement”);
 
NOW, THEREFORE, upon Secured Party’s receipt of the Payoff Amount (as defined in
the Payoff Agreement), Secured Party hereby terminates, releases and reassigns
to MTM its lien on and security interest in the Trademark Collateral, (ii) the
goodwill of MTM’s business connected with and symbolized by the Trademark
Collateral, and (iii) all cash and non-cash proceeds of the foregoing, whether
such lien and security interest is granted pursuant to the Financing Agreement,
the Trademark Security Agreement, the Assignment for Security of Trademarks, or
any other agreement, document or instrument; and
 
Secured Party further agrees to execute and deliver to MTM or to MTM’s new
lender, GE Commercial Distribution Finance Corporation, as MTM may so direct
Secured Party in writing, any and all further documents or instruments and do
any and all further acts, in each case at MTM’s cost and expense, which MTM (or
its agent or any of its designees) may reasonably request, in order to confirm
this Agreement and the release by Secured Party of its lien on and security
interest in the Trademark Collateral, and the reassignment by Secured Party to
MTM of all of Secured Party’s right, title and interest in and to the Trademark
Collateral.
 
 
(Signature Page Follows)
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Secured Party has executed this Agreement as of the day and
year first above written.
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
as Secured Party
 
  By:     Name:      Title:   

 
 
 
 
 

STATE OF NEW YORK )   ) ss:  COUNTY OF NEW YORK  ) 

 
On the ____ day of August, 2007, before me, a duly authorized notary in and for
the above county and state, appeared ______________, on behalf of The CIT
Group/Business Credit, Inc., known to me to be the individual who executed the
above Agreement.
 

        Notary Public    

 
 
 
 
 
Signature Page to Termination, Release and Reassignment Agreement
 

--------------------------------------------------------------------------------


 
ANNEX TO TERMINATION, RELEASE AND REASSIGNMENT OF
SECURITY INTEREST IN TRADEMARKS
 
 
Title
 
Trademark Registration
 
Date Filed
 
Country
 
Pivot Technologies
2,479,202
10/23/99
USA
Pivot Technologies and Design
2,444,052
10/23/99
USA
Pivot Technologies (Eye Logo)
2,756,707
8/30/00
USA
Systems Managing Systems
2,434,901
10/23/99
USA
DNA Net Sensor Datavox Network Assurance
2,721,382
12/14/01
USA
Enterprise Services Partner
2,763,391
10/30/01
USA
Vector ESP
2,924,616
10/30/01
USA

 